                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 EUGENE DONALD SONGETAY,

                               Petitioner,
                                                                    OPINION and ORDER
         v.
                                                                         21-cv-227-jdp
 LARRY FUCHS,

                               Respondent.


       Eugene Donald Songetay has filed a petition for a writ of habeas corpus under 28 U.S.C.

§ 2254, challenging the sentence he received for a 2016 burglary conviction in state court. The

petition is before the court for preliminary review under Rule 4 of the Rules Governing Section

2254 Cases. Rule 4 requires the court to examine the petition and supporting exhibits and

dismiss a petition if it “plainly appears” that petitioner is not entitled to relief. See also 28

U.S.C. § 2243 (habeas court must award writ or order respondent to show cause why writ

should not be granted, unless application makes it clear that petitioner is not entitled to relief).

       Songetay’s primary contention is that the sentencing court relied on inaccurate

information. Specifically, he says that the court relied on a false statement by one of the victims

that she was in the home at the time of the burglary.

       All criminal defendants have a due process right to be sentenced on the basis of accurate

information. Promotor v. Pollard, 628 F.3d 878, 888 (7th Cir. 2010). But to prevail on a

challenge to a sentence on this ground, a defendant must not only point to inaccurate

information that was presented to the sentencing court, but he must show also that the

information was material, and that the court actually relied on the information when imposing

a sentencing. Id. A sentencing court “relies” on misinformation by “giv[ing] explicit attention
to it, found[ing] its sentence at least in part on it, or giv[ing] specific consideration to the

misinformation before imposing sentence.” Id. (internal citations and quotation marks

omitted). It is the defendant’s burden to prove by clear and convincing evidence that the

sentencing court relied on material misinformation. United States v. Walton, 907 F.3d 548, 552

(7th Cir. 2018).

       Songetay raised the same issue with the Wisconsin Court of Appeals, and that court

rejected Songetay’s argument because there was no evidence that the sentencing court relied

on the inaccurate information. See State v. Songetay, No. 2018AP1371-CR (Wis. Ct. App. Jan.

7. 2020). The court of appeals said that the sentencing court did not mention the inaccurate

information when exercising its sentencing discretion. In fact, the sentencing court stated,

“[E]ach of the victims was significantly impacted by the defendant’s actions and conduct,

regardless of whether they were at home at the time of the intrusion.” Instead, the sentencing

court discussed the following factors: (1) the large number of burglaries that Songetay

committed in a short time; (2) Songetay’s criminal history; (3) some of the victims were

Songetay’s friends; (4) Songetay failed to voluntarily seek drug treatment while he was on

supervision; and (5) the victims’ “property was violated, their trust was violated, and they

ended up with losses only some of which can be compensated through the criminal court

system.”

       Songetay doesn’t identify any basis in his petition for challenging the court of appeals’s

finding. He cites statements from the sentencing transcript that the court was required to

consider the victims’ perspective, that the victims’ “peace of mind was shattered,” that the

burglaries involved “an invasion of someone’s safety,” and that the sentence must “give the

public the protection it needs.” But none of those statements indicate that the court was


                                               2
considering the presence of a victim in the house during the burglary. Rather, all of the

statements could apply to virtually any burglary. So it plainly appears that Songetay is not

entitled to relief on his due process claim.

       Songetay raises one other issue, but it doesn’t require extended discussion. Specifically,

he says that the sentencing court misstated the maximum prison sentence for burglary. This

appears to be a semantic issue. The court stated that the maximum prison sentence is 12.5

years; Songetay says that the maximum amount of time in prison is 9.85 years when one takes

into account Wisconsin’s Truth-in-Sentencing law. Regardless, Songetay’s prison sentence is

only five years, so any misstatement was harmless.

       Under Rule 11 of the Rules Governing Section 2254 Cases, the court must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. To obtain

a certificate of appealability, the applicant must make a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274, 282 (2004).

This means that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal quotation marks and citations omitted). For the reasons stated, reasonable

jurists would not debate whether Songetay has alleged a violation of his due process rights.

Therefore, no certificate of appealability will issue.



                                               ORDER

       IT IS ORDERED that

       1. Eugene Donald Songetay’s petition for a writ of habeas corpus under 28 U.S.C.
          § 2254 is DENIED and this case is DISMISSED.

                                                 3
2. Songetay is DENIED a certificate of appealability. He may seek a certificate from
   the court of appeals under Fed. R. App. P. 22.

Entered June 30, 2021.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                     4
